Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a reactor comprising: 
a coil with a wound portion; 
a magnetic core with an inner core portion arranged inside the wound portion; and 
an inwardly interposed member configured to ensure insulation between the wound portion and the inner core portion, 
wherein the inwardly interposed member has a thin portion that is thin as a result 
of an inner-circumferential surface of the inwardly interposed member being recessed, and a thick portion that is thicker than the thin portion, 
the inner core portion has, on an outer circumferential surface that faces the inwardly interposed member, a core-side projection portion that has a shape conforming to the shape of the inner-circumferential surface of the thin portion, 
the thin portion has a thickness of 0.2 mm to 1.0 mm inclusive, and the thick portion has a thickness of 1.1 mm to 2.5 mm inclusive, and 
the inner core portion and the inwardly interposed member are in substantially intimate contact with each other, and the inwardly interposed member and the wound portion are in substantially intimate contact with each other.  

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837